Citation Nr: 1434164	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for a sciatic nerve condition, claimed as secondary to a back disability.  

3.  Entitlement to service connection for a right hip disability, claimed as secondary to a back disability.  

4.  Entitlement to service connection for a right foot/heel disability, claimed as secondary to a back disability.  

5.  Entitlement to service connection for Crohn's disease, claimed as secondary to a back disability.  

6.  Entitlement to service connection for bowel resection, claimed as secondary to a back disability.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.  

By rating action in March 2002, the RO denied service connection for a back disability.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a February 2010 RO decision that reopened and denied the claim of service connection for a back disability, and denied service connection for the remaining issues on appeal.  A videoconference hearing before the undersigned was held in June 2013.  

The issues of service connection for a back disability and for sciatic nerve condition, right hip and right foot/heel disabilities, Crohn's disease and bowel resection secondary to the back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for a back disability was finally denied by an unappealed rating decision by the RO in March 2002.  

2.  The additional evidence received since the March 2002 RO decision concerning the Veteran's back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

However, given that this decision reopens the claim of service connection for a back disability and remands all the issues on appeal for additional development, an exhaustive analysis of VA's compliance with these statutes is not necessary.  


Finality

Before reaching the merits of the claim for a back disability, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for a back disability was finally denied by the RO in March 2002.  There was no appeal of that rating decision and prior to the expiration of the applicable appellate periods, VA did not receive new and material evidence relevant to the issue.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such the determination became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's claim for a back disability was denied by the RO in March 2002, on the basis that there was no evidence that his pre-existing back disability worsened or was otherwise permanently aggravated by service.  

The evidence added to the record since the March 2002 rating decision includes letters from two private physicians, a February 2012 VA examination report, and a transcript of the Veteran's testimony at a videoconference hearing in June 2013.  

The letters from the two private physicians, which were not previously of record, were to the effect that the Veteran's scoliosis of the spine could have been worsened or aggravated by his military service.  Additionally, the Veteran's testimony concerning his pre-existing scoliosis, his history of back problems in service and continuity of symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered together, the private medical reports and the Veteran's testimony relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of service connection for a back disability is reopened, and to this extent the appeal is granted.  


ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a back disability, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claim of service connection for depression, the RO must now consider the issue on a de novo basis.  

In this case, the Veteran contends that he was diagnosed with scoliosis of the spine and wore a back brace for a couple of years prior to service, and believes that his pre-existing back disability was aggravated by the rigors of his military service.  

In order to establish service connection, there must generally be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, the condition need not be symptomatic at the time of evaluation, so long as the diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service such as the case here.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

The following information is provided for the benefit of the VA examiner.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  Historically, the service treatment records (STRs) showed that the Veteran reported a history of occasional back pain at the time of his service enlistment examination in June 1971.  However, no pertinent abnormalities were noted on examination.  The STRs showed that the Veteran was seen for back pain on three occasions over a two week period in February and March 1972.  X-ray studies at that time were within normal limits and showed no evidence of fractures, dislocations, spondylolysis, or spondylisthesis.  The examiner also noted the following:  "There is an acute lumbo-sacral angle which sometimes can result in low back pain, however, I see no evidence of sclerosis of other signs of chronic bony changes."  The impression was "probably normal lumbo-sacral spine series."  The STRs, including the Veteran's separation examination in August 1974, showed no further complaints, treatment, abnormalities or diagnosis for any back problems, and the Veteran reported on the separation examination that he was "in good health."  

On a Report of Medical History for enlistment into the U. S. Marine Corps Reserve in May 1976, the Veteran denied any history of recurrent back pain, lameness or arthritis, and no pertinent abnormalities were noted on examination at that time.  The STRs for his reserve service from 1976 to 1978, showed no complaints, treatment, abnormalities or diagnosis for any back problems.  

Private medical records in October 2007, showed that the Veteran had a history of low back pain radiating down into the buttock and right leg for about one year, and that it had gotten worse despite chiropractic care.  A private MRI in October 2007 showed right parasagittal to paracentral disc extrusion (herniated nucleus pulposus) at L3-4 with associated right lateral recess, neural foraminal stenosis and mild to moderate spinal stenosis.  The Veteran underwent bilateral L3-4 hemilaminectomy and discectomy in December 2007, and reexploration in September 2008 with L3 laminectomy and bilateral foraminotomies, pedicle screw instrumentation, arthrodesis and fusion, and posterior lumbar interbody fusion at L3-4.  On the discharge summary report for the latter surgery, the physician (Dr. D.J.B.) commented that the Veteran's bone quality was somewhat suspect, likely secondary to chronic usage of steroids for his Crohn's disease.  Additional private medical records showed that the Veteran was diagnosed with Crohn's disease in 1985, and that he has been treated with steroids for many years since then.  A September 2008 private report from Dr. D.J.B., noted a history of bowel resection secondary to perforation from Crohn's disease.  

As noted above, the evidentiary record includes two private medical opinions, to the effect that the Veteran's current low back disability was aggravated by service.  Those opinions, however, were conclusory in nature and did not provide any discussion or analysis of the facts.  Specifically, in September 2009, Dr. D.J.B. stated that the Veteran's scoliosis "could certainly have been worsened or aggravated" by his military service and "could have predisposed him to further degenerative changes in his lumbar spine."  Also in September 2009, another physician, Dr. K.A., stated that the Veteran's scoliosis "could have and would have been worsened or aggravated by any military service."

Although the Veteran was afforded a VA QTC examination and opinion during the pendency of this appeal, the Board finds that an addendum opinion is necessary to comply with the legal standard set forth in 38 U.S.C.A. § 1111.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the disability may be related to service.  38 C.F.R. § 3.159(c)(4).  In light of the discussion above, the Board finds that further development of the record, by way of a medical opinion, is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for any back problems prior to service, and any treatment since February 2012 (the date of most recent report of record).  After securing the necessary release, the AMC should attempt to obtain copies of all records from the identified sources, and associate them with the claims folder.  If records cannot be obtained, this should be noted in the claims folder, and the Veteran and his representative should be notified and so advised.  

2.  Return the examination report and claims file to the examiner who conducted the February 2012 VA back examination (or another appropriate examiner if unavailable) for an addendum opinion.  The Veteran contends that the rigors of basic infantry training and weekly PT caused or aggravated his back condition.  The examiner is asked to address the following questions:

(a)  Is the Veteran's scoliosis congenital or acquired? 

(b)  If the Veteran's scoliosis is congenital, is the scoliosis a defect or disease? 

(c)  If the Veteran's scoliosis is a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(d)  If the Veteran's scoliosis is a congenital DISEASE, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with pre-existing scoliosis?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing scoliosis WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(e)  If the Veteran's scoliosis is a congenital DISEASE and DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current scoliosis is etiologically related to symptomatology noted in service?

(f)  For all other diagnosed conditions of the back, including degenerative changes (and acquired scoliosis if found), is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing back condition?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing back condition WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(g)  For all other diagnosed conditions of the back, including degenerative changes (and acquired scoliosis if found), if a back disorder DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current back disorder is etiologically related to symptomatology noted in service?

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

3.  If, and only if, the Veteran is found to have a back disability at present that was caused or aggravated by service, the RO/AMC should schedule the Veteran for additional appropriate examinations to determine whether any of the other claimed disabilities, i.e., sciatic nerve disorder, right hip disorder, right foot/heel, and Crohn's disease are (i) caused or (ii) aggravated by his back disability.  If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the disability absent the effect of aggravation; and (b) the increased manifestations that are proximately due to the back disability. 

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


